As filed with the Securities and Exchange Commission on March 15, 2012 Registration No. 333-166983 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 (Amendment No. 18) Registration Statement under the Securities Act of 1933 Healthway Shopping Network, Inc. (Name of issuer in its charter) Florida 3661 & 3669 75-3262502 (State or other jurisdiction of incorporation or organization) (Primary Standard IndustrialClassification Code) (I.R.S. EmployerIdentification No.) Healthway Shopping Network, Inc. 802 Old DixieHwy #2 Lake Park, FL 33403 (561) 842-9944 (Address and telephone number of principal executive offices) Cleveland Gary, CEO 802 Old Dixie Hwy #2, Lake Park,, FL 33403 (Name, address and phone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following boxx If this Form is filed to register additional securities for an Offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. d Large Accelerated Filer p Accelerated Filer p Non-accelerated Filer p (Do not check if a smaller reporting company) Smaller reporting company x Calculation of registration fee Title of Each Class Of Securities To Be Registered AmountToBe Registered Proposed Maximum Offering PricePerShare(1) Proposed Maximum Aggregate OfferingPrice(1) Amountof RegistrationFee Common stock, $.0000001 par value per share $ $ $ Fee calculated in accordance with Rule 457(c) of the Securities Act of 1933. Proposed Offering price used for calculating the registration fee. This includes 6,000,000 Shares of common stock to be sold by affiliatedunderwriters.Such underwriters will sell their stock at a fixed price of $2.00 per share for the duration of the Offering. The registrant hereby amends this Registration Statement on the date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on the date as the Commission, acting pursuant to said Section 8(a), may determine. 1 The information in this prospectus is not complete and may be changed. The Registrant may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus,Subject to completion March , 2012 HEALTHWAY SHOPPING NETWORK INCORPORATED 13,500,000 Shares of Common Stock Healthway ShoppingNetwork Incorporated is Offering a maximum of 7,500,000 Shares of our common stock at $2.00 per share, in a best effort, direct public Offering, by our officers and directors. The Offering will terminate within 180 days from the date of this prospectus. The Company will retain all proceeds received from these Shares in this Offering. There are no minimum purchase requirements for each investor.All proceeds retained by the Company may not be sufficient to initiate operations. This prospectus also relates to the offer for sale of up to 6,000,000 Shares of our common stock by certain existing affiliated holders of the securities,referred to as Underwriters throughout this document. The Company will not receive any of the proceeds of this Offering. The Underwriters will sell the Shares from time to time through independentbrokerage firms.Shares are being sold at a fixed price of $2.00 per sharethroughoout the duration of the offering. There is a lack of any meaningful market value quotations for our Shares. The Company is not a blank check company because it has a specific business purpose and has no plans or intention to merge with an operating company.None of the Company’s shareholders have plans to enter a change of control or change of management.None of our current management has previously been involved with a development stage company that did not implement its business plan, that generated no or minimal revenues or was engaged in a change of control. The Company intends to establish a public market for the Shares being offered herein by listing on the OTC Bulletin Board.To be quoted on the OTC Bulletin Board, a market maker must file an application on the Company's behalf to make a market in the common stock. The Shares being offered are highly speculative and they involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See "Risk Factors" beginning on page 4. Priceto Public Underwriting Discounts and Commissions(1) Proceedsto Company(2) Per Share* $ $ 0 $ TotalMaximum $ $ 0 $ (1) Our Shares in this Offering will be sold by our officers and directors for no compensation. There are no underwriting commissions involved in this Offering, however, we may pay selling commissions of up to 10% to any broker, dealer, finder or agent who assists us in this Offering. (2) The proceeds to us are shown before deduction for legal, accounting, printing and other expenses estimated at 10% of the Offering. (3) Per Share price has been increased to $2.00 per share due to recent changes in the Company. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. 2 The date of this prospectus issubject to completionMarch , 2012 TABLE OF CONTENTS PROSPECTUS SUMMARY 5 RISK FACTORS 11 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 16 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 16 PLAN OF DISTRIBUTION 17 BUSINESS 18 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 23 DESCRIPTION OF PROPERTY 27 LEGAL PROCEEDINGS 28 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 28 EXECUTIVE COMPENSATION 30 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 31 DESCRIPTION OF SECURITIES 32 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 35 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 35 LEGAL MATTERS 35 EXPERTS 35 WHERE YOU CAN FIND MORE INFORMATION 36 FINANCIAL STATEMENTS 37 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. 3 PROSPECTUS SUMMARY The information presented is a brief overview of the key aspects of the Offering.The prospectus summary contains a summary of information contained elsewhere in this prospectus. You should carefully read all information in the prospectus, including the financial statements and the notes to the financial statements under the Financial Statements section beginning on page F-1 prior to making an investment decision. Our Business Healthway Shopping Network Inc. was incorporated in Florida on January 11, 2008. Our principal executive offices are located at 802 Old Dixie Hwy #2, Lake Park, FL 33403, our telephone number is 561-842-9944 and our fax number is 561-842-9555. We are a developmental stage company that will provide consumers with up to date health care products that are not necessarily offered by companies selling similar products. Such products include holistic dietary supplements, natural weight management and energy products consisting of probiotics to aid in digestion, natural vitamin products and cleansers, enzymes, pure fermented plant vegetable whole food products, organic teas and whey protein available in different flavors.We are a development stage company with no revenues or assets and limited operations and our auditors have raised substantial doubt as to our ability to continue as a going concern. We need additional capital to produce more inventory and begin marketing our products to produce revenue.When consumers use these products, management believes they will experience the benefits of consuming essential vitamins, minerals and nutrients that the body needs to keep it in good health. Our goal is to promote to every person a healthier lifestyle with natural products that are sold to the consumer through our intended internet distribution portal and TV infomercial programming. We have chosen two sales formats that have proven successful in previous businesses tomarketour products to consumers.The two formats are: 1. Internet sales. 2. Television shopping channel. By using these two proven formats to produce high levels of sales, Healthway intends to achieve the sales of products and the branding of its name. Management believes Healthway Shopping Network should be positioned to achieve success providing sufficient capital is provided through this Offering to grow the business.The Company has not secured any venues since all sales are intended to be made via television and internet In today’s marketplace, we are seeing many more baby boomers look for ways to stay healthy. More and more products are coming on the scene. A normal consumer is bombarded by multilevel marketing people selling these products. If there is one recognized place that sells only health related products, provided we should see great revenues once we have raised the capital to increase our inventories and begin marketing the products in that Company.All qualitative and comparative statements previously disclosed are based on management’s belief and such belief is based on management’s past history and personal knowledge. Currently, it is our belief that one of the fastest growing industries in the United States is the Health industry. The fast growth of the Health industry is very understandable with the baby boomer generation preparing to enter their elderly years. It is additionally our belief, that our population is skewed to elderly. That generation appreciates the luxury of products delivered to their door that we will be able to provide with shipping and internet services.All qualitative and comparative statements previously disclosed are based on management’s belief and such belief is based on management’s past history and personal knowledge. The target market for Healthway Shopping Network is baby boomers that are geared towards staying healthy to live a long and better quality of life and the generation X segment who are getting informed through marketing distribution channels on the importance of practicing good nutritional habits early for health reasons. Milestones HWSN will continue to work on all these listed Milestones to improve and implement these tasks.Some of the tasks will be increased or decreased in size dependent on obtaining additional funding to actually fund the contract or the task.For example, if HWSN only raises half of the needed funding, the task will be downsized accordingly and be completed in accordance with the downsizing.If HWSN only achieves 50% of the funding for the Company, HWSN will only sign and air 50% of the television contracts. 4 HWSN has completed many milestone tasks and began operations in the following areas: Milestone Start Date End Date Budget Manager Department Develop Website Store 1/1/2007 Completed $ Cleveland Gary Operations Television Contracts Dec-07 Ready to Sign $ Cleveland Gary Advertising Video Production Equipment Designed Jan-08 Completed $ C Gary Production Infomercial Production Jun-07 Initial Infomercials are completed others will be ongoing $ Cleveland Gary Production Product Development Dec-07 GeVeggie Completed and several ongoing $ Cleveland Gary Product Preparation of SEC documents 6/1/2010 1/15/2011* $ C Gary, J Curci, C. Shiver Finance Operations Budget and Business Plan 1/1/2007 1/15/2011* $ C Shiver Finance Website for Television live on the internet 6/1/2010 Completed $ Cleveland Gary Internet Production Studio Ready to purchase 12/16/2010 1/15/2011* $ Cleveland Gary Production Wholesale Product Agreements Many completed and ongoing $ Cleveland Gary Wholesale Products on television 1/1/2010 GeVeggie tested on sale in North and South Carolina with additional funding needed to continue television sales $ Cleveland Gary Television Product Shipping and Delivery System 11/1/2010 11/30/2010* $ C Shiver Operations Call Center for Order taking 1/1/2011 Ongoing $4000/week C Shiver Operations Totals $ *These milestones are completed and awaiting the additional funding needed to purchase inventory or products, cameras, production equipment and television airtime. Once additional funding is obtained from this Offering, for the purchase of inventory and purchase of airtime as well as other operational incidental items being purchased, the Company will begin producing more revenue. 5 The Terms ofthe Offering Securities Being Offered Up to 7,500,000 Shares of common stock owned by the Company and 6,000,000 Shares owned by affiliated selling shareholders acting as the Underwriters. The Shares being sold by the Underwriters are of the same class as the Shares being sold by the Company and have the same rights and privileges. Initial Offering Price: We will sell our Shares at $2.00 per share until our Shares are quoted on the OTC Markets, and thereafter at continued fxed price of $2.00 per share.This price was determined arbitrarily by us.The Underwriters will sell their Shares at $2.00 per Share for the duration of the Offering. Terms of the Offering: We will determine when and how our officers will sell the common stock offered in this prospectus,No consumption will be paid to officers and directors in connection with the sale of the Shares by the Company.The Underwriters shall offer their Shares of stock at a fixed price of $2.00 per Share for the duration of the Offering. Termination of Offering: The Offering will conclude when all of the 7,500,000 of common stock have been sold or within 180 days, whichever occurs earlier.We may decide to terminate the registration if it is no longer necessary due to the operation of the resale provisions of Rule 144 promulgated under the Securities Act of 1933.We also may terminate the Offering for no reason whatsoever at the discretion of our management team. Risk of Factors: The Securities offered hereby involve a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment.See “Risk Factors”. Common Stock Issued And Outstanding Before Offering: 190,100,000 Shares of our common stock are issued and outstanding as of the date of this Prospectus. Common Stock Issued And Oustanding After Offering: 197,600,000 Shares of common stock Use of Proceeds: We will use the proceeds from the sale of the common stock by the Company for general and administrative expenses, salaries, inventory, software, television production and general working capital.We will currently have no plans or arrangements for future acquisitions 6 Financial Summary This financial summary does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. We derived the summary financial information from our financial statements appearing in the section in this prospectus entitled "Financial Statements." You should read this summary financial information in conjunction with the section entitled "Management's Discussion and Analysis," our financial statements and related notes to the financial statements. Statement of Operations Information: Yearended Yearended December31, December31, Revenues $ 0 $ 0 Expenses $ $ Profit (Loss) before income taxes $ ) $ ) Income Taxes $ 0 $ 0 Net loss $ ) $ ) Balance Sheet Information: December31, December31, Total Assets $
